                           Renea I. Saade, Alaska Bar No. 0911060
                           rsaade@littler.com
                           LITTLER MENDELSON
                           500 L Street, Suite 201
                           Anchorage, Alaska 99501
                           Tel: 907.561.1214
                           Fax: 907.561.1215

                           Attorneys for Defendant Udelhoven Oilfield System Services, Inc.




                                                          UNITED STATES DISTRICT COURT

                                                           FOR THE DISTRICT OF ALASKA

                           DENNY LAPIKAS, Individually and for
                           Others Similarly Situated,

                                            Plaintiffs,

                                   v.

                           UDELHOVEN OILFIELD SYSTEM
                           SERVICES, INC.,
                                                                                        Case No. 3:20-cv-00017-JWS
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201




                                            Defendant.
    Fax: 907.561.1215
    Tel: 907.561.1214




                                                    ANSWER AND AFFIRMATIVE DEFENSES

                                   Defendant, Udelhoven Oilfield System Services, Inc., answers Plaintiff’s

                           Complaint as follows:

                                   1.       Denied.

                                   2.       Denied.

                                   3.       The allegations of paragraph 3 of the Complaint does not appear to have

                           factual allegations that require an admission or a denial. To the extent necessary,

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS              Page 1 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 1 of 15
                           Defendant denies that the Plaintiff has the basis to pursue a class action and denies that it

                           owes Plaintiff or any members of the alleged class unpaid wages or other damages.

                                   4.       Without admitting that Plaintiff can pursue a class action, Defendant admits

                           that this Court has jurisdiction.

                                   5.       Without admitting that Plaintiff can pursue a class action, Defendant admits

                           that this Court has jurisdiction.

                                   6.       Without admitting that Plaintiff can pursue a class action, Defendant admits

                           that this Court has jurisdiction.

                                   7.       Defendant denies that the Plaintiff has sufficient facts to pursue a cause of

                           action but admits that this District is a proper forum given that Defendant’s corporate

                           office is located in Anchorage and some of Plaintiff’s payroll was processed out of the

                           Anchorage office. However, Defendant denies that the fact that Plaintiff worked for

                           Defendant in the North Slope Borough, Alaska establishes jurisdiction in this specific

                           Court. The North Slope Borough falls within the Fairbanks Division of the Alaska
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           District Court. To the extent necessary, all other allegations of paragraph 7 of the

                           Complaint are denied.

                                   8.       Admitted.

                                   9.       Admitted.

                                   10.      Denied.

                                   11.      Defendant admits that Plaintiff worked for Defendant in the position of

                           Technical Consultant at various times between approximately December 2016 and August

                           2018.

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS             Page 2 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 2 of 15
                                   12.      The allegations of paragraph 12 of the Complaint appear to be a legal

                           argument to which no admission or denial is required. To the extent necessary, Defendant

                           admits that Exhibit A to the Complaint speaks for itself.

                                   13.      The allegations of paragraph 13 of the Complaint appear to be a legal

                           argument to which no admission or denial is required. To the extent necessary, Defendant

                           denies the same.

                                   14.      The allegations of paragraph 14 of the Complaint appear to be a legal

                           argument to which no admission or denial is required. To the extent necessary, Defendant

                           denies the same.

                                   15.      Admitted.

                                   16.      Admitted.

                                   17.      Admitted.

                                   18.      Admitted.

                                   19.      Defendant admits that its annual gross revenue between 2017 – 2019 met the
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           threshold requirements of FLSA. Defendant denies all other allegations of paragraph 19

                           of the Complaint.

                                   20.      Without admitting that Plaintiff can pursue a class action, Defendant admits

                           that Plaintiff and some of his co-workers working on the same contract as Plaintiff may

                           have been engaged in commerce as defined by the FLSA. Defendant denies all other

                           allegations of paragraph 20 of the Complaint.

                                   21.      Defendant admits that paragraph 21 of the Complaint generally describes

                           some of its work.

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS           Page 3 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 3 of 15
                                   22.      Defendant admits that Plaintiff worked for Defendant during various times

                           between approximately December 2016 and August 2018.

                                   23.      Admitted.

                                   24.      Defendant admits that Plaintiff worked for Defendant as a Technical

                           Consultant.

                                   25.      Defendant admits that paragraph 25 of the Complaint describes some of

                           Plaintiff’s roles and responsibilities as a Technical Consultant when he worked for

                           Defendant but denies that the description is exhaustive of his day to day responsibilities.

                                   26.      Defendant admits that Plaintiff was obligated to report all hours worked and

                           did report hours to Defendant. Defendant, however, is still investigating whether or not

                           Plaintiff over reported the hours he actually worked and as such, denies the remaining

                           allegations of paragraph 26 of the Complaint.

                                   27.      Defendant admits that Plaintiff was not guaranteed a “salary”, however,

                           Defendant maintains that Plaintiff received a guaranteed amount of pay for each rotational
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           shift he reported to work at the North Slope. Accordingly, Defendant maintains it met the

                           salary basis threshold requirement for Plaintiff to maintain an exempt status.

                                   28.      Denied.

                                   29.      Denied.

                                   30.      Denied.

                                   31.      Denied.

                                   32.      Defendant is still investigating whether the hours Plaintiff reported were the

                           actual hours he worked so Defendant is unable to admit or deny this allegation. It is also

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 4 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 4 of 15
                           unable to admit or deny the allegations related to any member of the alleged class as such

                           a determination will have to be made on a case by case basis.

                                   33.      Denied.

                                   34.      Denied.

                                   35.      Defendant admits that it is generally aware of the obligation to pay overtime

                           to some workers under the FLSA. Given the vague nature of the allegations of paragraph

                           35 of the Complaint, Defendant is unable to admit or deny the remaining allegations and

                           as such, denies the same.

                                   36.      Defendant admits that it is generally aware of the obligation to pay overtime

                           to some workers under the AWHA. Given the vague nature of the allegations of

                           paragraph 36 of the Complaint, Defendant is unable to admit or deny the remaining

                           allegations and as such, denies the same.

                                   37.      Denied.

                                   38.      Denied.
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                                   39.      Denied.

                                   40.      The allegations of paragraph 40 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   41.      Denied.

                                   42.      Defendant denies that there is a class and denies the allegations of paragraph

                           42 of the Complaint.



                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 5 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 5 of 15
                                   43.      Defendant denies that there is a class and denies the allegations of paragraph

                           43 of the Complaint.

                                   44.      Defendant denies that there is a class and denies the allegations of paragraph

                           44 of the Complaint.

                                   45.      Denied.

                                   46.      The allegations of paragraph 46 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   47.      Defendant denies that there is a class and denies the allegations of paragraph

                           47 of the Complaint.

                                   48.      Defendant denies that there is a class and denies the allegations of paragraph

                           48 of the Complaint.

                                   49.      Denied.

                                   50.      Defendant denies that there is a class and denies the allegations of paragraph
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           50 of the Complaint.

                                   51.      Denied.

                                   52.      Defendant denies that there is a class and denies the allegations of paragraph

                           52 of the Complaint.

                                   53.      Defendant denies that there is a class and denies the allegations of paragraph

                           53 of the Complaint.

                                   54.      Defendant denies that there is a class and denies the allegations of paragraph

                           54 of the Complaint.

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 6 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 6 of 15
                                   55.      Denied.

                                   56.      Defendant denies that there is a class and denies the allegations of paragraph

                           56 of the Complaint.

                                   57.      Defendant denies that there is a class and denies the allegations of paragraph

                           57 of the Complaint.

                                   58.      Denied.

                                   59.      Denied.

                                   60.      Defendant is unable to admit or deny what Plaintiff has indicated to his legal

                           counsel but Defendant denies that he ever raised any concerns about his pay to Defendant

                           at any point in time before filing this lawsuit.

                                   61.      Denied.

                                   62.      Denied.

                                   63.      Denied.

                                   64.      Denied.
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                                   65.      Denied.

                                   66.      Denied.

                                   67.      Denied.

                                            a.      Denied.

                                            b.      Denied.

                                            c.      Denied.

                                            d.      Denied.

                                            e.      Denied.

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 7 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 7 of 15
                                   68.      Denied.

                                   69.      Denied.

                                   70.      Defendant is unable to admit or deny what Plaintiff may think or believe,

                           however, Defendant denies the allegation that a class action is appropriate or warranted

                           and denies all other allegations in paragraph 70 of the Complaint.

                                   71.      Denied.

                                   72.      Defendant denies that there is a class and is unable to admit or deny whether

                           its records reasonably represent hours actually worked by Plaintiff and/or his co-workers

                           working on the same contract during the relevant time period as Defendant is still

                           investigating this allegation. To the extent necessary, it denies the same.

                                   73.      Denied.

                                   74.      Defendant incorporates by reference its answers to paragraphs 1 – 73 of the

                           Complaint and denies that it engaged in illegal pay practices to a class of individuals.

                                   75.      The allegations of paragraph 75 of the Complaint appear to be a legal
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   76.      Defendant denies that there is a class and denies the allegations of paragraph

                           76 of the Complaint.

                                   77.      The allegations of paragraph 77 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.



                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 8 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 8 of 15
                                   78.      Defendant denies that there is a class and denies the allegations of paragraph

                           78 of the Complaint.

                                   79.      Defendant denies that there is a class and denies the allegations of paragraph

                           79 of the Complaint.

                                   80.      The allegations of paragraph 80 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   81.      Admitted.

                                   82.      Defendant denies that there is a class and denies the allegations of paragraph

                           82 of the Complaint.

                                   83.      The allegations of paragraph 83 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   84.      The allegations of paragraph 84 of the Complaint appear to be a legal
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   85.      The allegations of paragraph 83 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   86.      Defendant denies that there is a class and denies the allegations of paragraph

                           86 of the Complaint.



                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 9 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 9 of 15
                                   87.      Defendant denies that there is a class and denies the allegations of paragraph

                           87 of the Complaint.

                                   88.      The allegations of paragraph 88 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   89.      The allegations of paragraph 89 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           the allegations.

                                   90.      The allegations of paragraph 84 of the Complaint appear to be a legal

                           argument not requiring an admission or denial. To the extent necessary, Defendant denies

                           that any relief is owed by Defendant.

                                                                   AFFIRMATIVE DEFENSES

                                   Defendant asserts the following affirmative and other defenses to Plaintiff’s claims,

                           which also may apply to the claims of the alleged class Plaintiff seeks to represent. By
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           asserting these defenses, Defendant does not concede that it has the burden of proof as to

                           any such defense. To the extent any defenses or legal theories asserted herein may be

                           interpreted as being inconsistent, such defenses or legal theories are pleaded in the

                           alternative. Subject to and without waiving the foregoing, Defendant states:

                                   1.       The Complaint fails, in whole or in part, to state a claim upon which relief
                           can be granted.
                                   2.       To the extent applicable, the Complaint is barred, in whole or in part,
                           because Plaintiff, and/or some or all of the alleged class Plaintiff seeks to represent, upon
                           information and belief, may have agreed in writing to submit any claims for wages or
                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS           Page 10 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 10 of 15
                           other compensation due to binding arbitration. To the extent they exist, said agreements
                           are valid and enforceable, expressly provides that arbitration is the sole means to resolve
                           unresolved claims and disputes, and this dispute falls within the scope of the agreements.
                                    3.      To the extent applicable, the Complaint is barred, in whole or in part,
                           because Plaintiff, and/or some or all of the alleged class Plaintiff seeks to represent, upon
                           and information and belief, may have agreed in writing to waive any right for any claim or
                           dispute to be brought, heard, decided, or arbitrated as a class action. To the extent such
                           agreement exists, it is believed to possibly include a class action waiver and if so, this
                           alleged class action is prohibited and any arbitration must proceed only on an individual
                           basis.
                                    4.      Plaintiff’s claims for relief are barred in whole or in part by the applicable
                           statutes of limitations or other applicable limitation periods.
                                    5.      This case fails to satisfy the requirements of Federal Civil Rule 23 and/or
                           Alaska State Civil Rule 23, and may not properly be certified or maintained as a class
                           action. Plaintiff has failed to and cannot satisfy the requirements for the maintenance of a
                           class action, including, and without limitation, numerosity, ascertainability, predominance,
                           typicality, adequacy (of both the proposed class representatives and proposed class
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           counsel), and superiority, and further alleges that public policy considerations do not favor
                           such a certification.
                                    6.      Plaintiff’s claims are barred in whole or in part because at all relevant times
                           Defendant acted reasonably, lawfully, and in good faith, and did not violate any rights of
                           Plaintiff.
                                    7.      Plaintiff’s damages, if any, were caused by his own acts or omissions, or by
                           the acts or omissions of one or more third-parties, for which Defendant is not responsible
                           or liable.
                                    8.      Defendant is entitled to an offset against any damages awarded for amounts
                           paid to Plaintiff and the members of the alleged class, including, but not limited to, any

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS             Page 11 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 11 of 15
                           amounts paid to Plaintiff and alleged class members for their work or time or otherwise to
                           which they were not otherwise entitled.
                                   9.       To the extent Plaintiff and any members of the alleged class have failed to
                           mitigate damages, if any, such damages should be reduced accordingly.
                                   10.      Plaintiff and the members of the alleged class he seeks to represent have
                           already been paid all wages and compensation owed to them.
                                   11.      The claims of Plaintiff and the alleged class Plaintiff seeks to represent are
                           barred, in whole or in part, by the doctrine of de minimis non curat.
                                   12.      Plaintiff’s claims of willful withholding of wages are barred because, at a
                           minimum, a bona fide dispute exists as to the obligation to pay the wages sought in this
                           action and/or because Defendant did not reach an organizational consensus as to the
                           issue(s) in dispute and/or because Plaintiff knowingly submitted to any alleged violations
                           and/or because Defendant did not act willfully or with any intent to deprive Plaintiff or the
                           alleged class of any part of their wages.
                                   13.      Plaintiff’s claims against Defendant are frivolous.
                                   14.      Defendant denies that it engaged in any unlawful or other wrongful acts and
                           denies that Plaintiff or members of the alleged class are entitled to relief.
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                                   15.      Any unlawful or other wrongful acts, if any, taken by any of the officers,
                           directors, supervisors, or employees of Defendant were outside the scope of their authority
                           and such acts, if any, were not authorized, ratified or condoned by Defendant, nor did
                           Defendant know nor should it have known of such conduct.
                                   16.      Plaintiff’s claims are barred in whole or in part because Defendant acted
                           reasonably and in reliance upon written administrative regulations, orders, rulings, and
                           guidance.
                                   17.      Plaintiff and the alleged class Plaintiff seeks to represent were compensated
                           at all times in accordance with applicable requirements.
                                   18.      Plaintiff’s claims are barred to the extent he failed to exhaust applicable

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 12 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 12 of 15
                           administrative remedies and other conditions precedent to filing his claims.
                                   19.      Allowing this case to be maintained as a class action would constitute a
                           denial of Defendant’s due process rights, both substantive and procedural, in violation of
                           the Fourteenth Amendment to the United States Constitution and the Alaska Constitution.
                                   20.      Plaintiff’s alleged class claims cannot be determined on a representative
                           basis or through the use of statistical sampling because the use of representative evidence
                           or statistical sampling could/would result in damages being awarded to persons who have
                           suffered no injury and have no legal right to damages.
                                   21.      If Plaintiff or the alleged class Plaintiff seeks to represent file or have filed
                           claims for bankruptcy and fail or have failed to list a wage claim against Defendant as a
                           potential asset in their bankruptcy filings, they are barred from pursuing their wage claims
                           for lack of standing or under the doctrines of judicial estoppel and/or unclean hands.
                                   22.      The claims of Plaintiff and the alleged class Plaintiff seeks to represent are
                           barred by the doctrines of waiver, release, estoppel, unclean hands, avoidable
                           consequences, and/or laches.
                                   23.      Plaintiff’s claims, and the claims of the alleged class, are barred in whole or
                           in part as to all hours which do not constitute hours worked or compensable time under
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           federal or state law and/or otherwise fall within one or more of the exemptions provided
                           by federal or state law.
                                   24.      Plaintiff and the alleged class Plaintiff seeks to represent are not entitled to
                           an award of prejudgment interest even if they prevail on any or all claims because the
                           damages claimed are not sufficiently certain to allow an award of prejudgment interest.
                                   25.      Defendant’s answers and defenses as asserted above are likewise asserted as
                           answers and defenses to the claims of the purported class alleged in Plaintiff’s Complaint.
                           Defendant has not yet completed its investigation and study of the subject matter of
                           Plaintiff’s Complaint, and accordingly reserves the right to amend, modify, revise or
                           supplement its Answer, and to plead such further defenses and take such further actions as

                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS               Page 13 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 13 of 15
                           may be proper and necessary to defend against this action.

                                                                       RELIEF REQUESTED

                                   WHEREFORE, Defendant respectfully requests the following relief:

                                   1.       That the Plaintiff be awarded no relief and that the Plaintiff’s Complaint be

                           dismissed with prejudice;

                                   2.       That Defendant be awarded all costs and reasonable attorneys’ fees incurred

                           in defense against Plaintiff’s claims; and

                                   3.       For such further relief as the Court deems just and proper.

                                 Dated this 15th day of May, 2020.

                                                                     LITTLER MENDELSON
                                                                     Attorneys for Defendant Udelhoven Oilfield System
                                                                     Services, Inc.


                                                               By:     /s/ Renea I. Saade
                                                                     Renea I. Saade
                                                                     Alaska Bar 0911060
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS            Page 14 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 14 of 15
                           CERTIFICATE OF SERVICE:

                           I hereby certify that on the 15th day of
                           May, 2020, a true and correct copy
                           of the foregoing document was served on:

                           Heather L. Gardner
                           Michael A. Josephson
                           Carl A. Fitz
                           Richard J. Burch (via email rburch@brucknerburch.com

                           By  Hand  Mail  Fax
                            Court’s ECF filing system (except email for Mr. Burch)

                           /s/ Nancy Murphy Kruse
                           Nancy Murphy Kruse
                           Legal Assistant

                           4847-9788-3318.1 106747.1001
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           Answer and Affirmative Defenses
                           Lapikas v. Udelhoven Oilfield System Services, Inc.; 3:20-CV-00017-JWS   Page 15 of 15
                                Case 3:20-cv-00017-JWS Document 22 Filed 05/15/20 Page 15 of 15
